DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 12/03/2021. Claims 1-20 are currently pending in the application. An action follows below:
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shikata et al. (US 2021/0149540 A1; hereinafter Shikata.)
	As per claims 1 and 11, Shikata discloses a display device and an associated method of controlling a touch display device comprising: 
a display panel [1] including a plurality of pixels [6] and touch electrodes [8] configured to sense a touch input (see at least Fig. 2; ¶¶ 37-38;) and 
a timing controller (see at least Fig. 3, disclosing a timing controller including at least elements [11-13, 17-20]) configured to: 
 	generate a vertical synchronization signal [int_Vsync] and a horizontal synchronization signal [int_Hsync] for controlling the display panel to display an image based on an image signal (see at least Figs. 3. 7; ¶ 51,) and 
 	adjust the horizontal synchronization signal [int_Hsync] by varying a horizontal time period [int_RTN] corresponding to a time period interval for individual cycles of the horizontal synchronization signal (see at least Fig. 7; ¶ 86.)

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a touch display device and a method for controlling thereof, capable of mitigating low-frequency noise. Claim 2 identify the uniquely distinct limitations, “wherein a frame section between a start of one cycle of the vertical synchronization signal and a start of a next cycle of the vertical synchronization signal comprises a plurality of long horizontal blank (LHB) sections, each of the plurality of LHB sections including a display driving section for controlling the display panel to display the image signal based on the horizontal synchronization signal and a touch driving section for controlling a touch driving signal to be sent to the touch electrodes of the display panel, and wherein the timing controller is further configured to adjust the horizontal synchronization signal to set at least some of the plurality of LHB sections to have horizontal time periods that are different from each other.” Claim 12 identify the uniquely distinct limitations, “dividing a frame section into a plurality of long horizontal blank (LHB) sections, each of the plurality of LHB sections including a display driving section for controlling the display panel to display the image signal based on the horizontal synchronization signal and a touch driving section for controlling a touch driving signal to be sent to touch electrodes of the display panel, wherein the adjusting the horizontal synchronization signal includes setting at least some of the plurality of LHB sections to have horizontal time periods that are different from each other.” The closest prior art, Shikata discussed above, either singularly or in combination, fails to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2016/0077617 A1; see at least Figs. 3-8; ¶ 57) and Takayama et al. (US 2015/0185956 A1; see at least Figs. 2, 4-6; Abstract; ¶¶ 99-100) both also disclose related touch display device and an associated method for controlling thereof, the display device comprising a timing controller configured to adjust the horizontal synchronization signal by varying a horizontal time period corresponding to a time period interval for individual cycles of the horizontal synchronization signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626